Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (U.S. 5762569) in view of Fasbender (U.S. 20190030452).
	Regarding claim 1, Hale discloses a game device for converting a container into a game figure to simulate an interactive game, comprising: 
a container cover (Fig. 1, game figure 34, 12) removably attached (Fig. 1, clips 42, 46, to removably attach) to the container and having the shape of the game figure; 
a sensor (Fig. 1, sensor 22) disposed relative to the container cover and configured to (I) detect interaction (Fig. 3, Lns. 25-30,  sensor generates electrical signal in response to vibration, force or motion) of a game object (Fig. 3, game object football is throw towards container) with at least one of the container and the container cover and (ii) generate a signal in response to the detection (Fig. 3, Lns. 25-30,  sensor generates electrical signal in response to vibration, force or motion); 
Col. 3 Lns. 49-55, sensor electrically coupled to feedback device, i.e. transmitter is inherent in electrical coupling in order to transmit signal from sensor to feedback device) configured to receive the signal from the sensor and transmit the signal to at least one sensory feedback device (Col. 3 Lns. 30-35, feedback device 24) to provide sensory feedback to a user.
However, Hale does not disclose wirelessly transmit the signal
Fasbender discloses wirelessly transmit the signal (Par. 75, device linked wirelessly to receive controls from smartphone or PC) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission equipment between the sensor and feedback device of Hale with wireless transmission feature between the sensor and feedback device, as taught by Fasbender to provide Hale with the advantage of convenient data transmission through wireless communication to eliminate the use of unnecessary wires. 
Regarding claim 2, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Hale discloses the sensor generates the signal (Fig. 3, Lns. 25-30, sensor generates electrical signal in response to vibration, force or motion) in response to at least one of a motion and a force caused by the user.
Regarding claim 3, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Hale does not disclose the sensor is configured to detect a proximity of the game object relative to the container cover.
Fasbender discloses the sensor is configured to detect a proximity (Par. 65, proximity sensor in device) of the game object relative to the container cover.

Regarding claim 4, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Hale does not disclose the game object includes an identifier, and the sensor is configured to detect a proximity of the identifier relative to the container cover.
Fasbender discloses the game object includes an identifier (Par. 83, identification carrier has RFID transponder), and the sensor is configured to detect a proximity of the identifier relative to the container cover (Par. 65, proximity sensor, Par. 83, RFID transponder in identification carrier communicates with device via NFC or Bluetooth)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with proximity detection between the game object and sensor, as taught by Fasbender to provide Hale with the advantage of simple wireless communication between a game object and the target device. 
Regarding claim 5, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
However, Hale does not disclose the identifier is an RFID tag.
Fasbender discloses the identifier is an RFID tag (Par. 83, RFID transponder in identification carrier communicates with device via NFC or Bluetooth)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with proximity detection between the 
Regarding claim 6, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Hale further discloses the game object is a ball (Fig. 3, game object is football). 
Regarding claim 7, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
However, Hale does not disclose the transmitter transmits the signal received from the sensor according to Bluetooth protocol.
Fasbender discloses the transmitter transmits the signal received from the sensor according to Bluetooth protocol (Par. 83, RFID transponder in identification carrier communicates with device via NFC or Bluetooth)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with Bluetooth communication, as taught by Fasbender to provide Hale with the advantage of simple wireless communication between a game object and the target device. 
Regarding claim 8, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Hale further discloses the container cover includes a headboard (Fig. 2A, headboard 12) and at least one wrap (Fig. 2B, wrap 34).
Regarding claim 9, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 8. 
Hale further discloses the at least one wrap includes (i) an upper appendage wrap representing arms of the game figure (Fig. 2B, wrap 34)
Hale does not explicitly disclose and (ii) a lower appendage wrap representing legs of the game figure, Hale discloses feet (Fig 3, feet seen at bottom of container) and a lower appendage wrap representing legs would be a matter of aesthetic appearance as the wrap does not serve a function other than to give an appearance of legs and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) , MPEP 2144.04 (I).	
Therefore, it would have been obvious to one of ordinary skill in the art to modify the wrap of Hale to incorporate a lower appendage wrap for providing the aesthetic appearance of providing a connection for the feet of Hale. 
Regarding claim 10, Hale discloses a game system, comprising: 
a game device for converting a container into a game figure to simulate an interactive game, including:
a container cover removably attached to the container and having the shape of the game figure (Fig. 1, game figure 34, 12); 
a sensor (Fig. 3, sensor 22) disposed relative to the container cover and configured to (i) detect interaction (Fig. 3, Lns. 25-30,  sensor generates electrical signal in response to vibration, force or motion) of a game object with at least one of the container and the container cover and (ii) generate a signal in response to the detection (Fig. 3, Lns. 25-30,  sensor generates electrical signal in response to vibration, force or motion); 
a transmitter (Col. 3 Lns. 49-55, sensor electrically coupled to feedback device, i.e. transmitter is inherent in electrical coupling in order to transmit signal from sensor to feedback device) configured to receive the signal from the sensor; 
Col. 3 Lns. 30-35, feedback device 24) configured to receive the signal from the transmitter and convert the signal into a sensory stimulus (Col. 3 Lns. 30-45, sound effects generated provide feedback) that provides feedback to a user; 
However, Hale does not disclose wirelessly transmit the signal;
a computer in communication with the sensory feedback device and configured to receive the signal from the transmitter; 
and software executing on the computer for receiving the signal from the transmitter and for sending a command to the sensory feedback device to change a setting thereof.
Fasbender discloses and wirelessly transmit the signal (Par. 75, device linked wirelessly to receive controls from smartphone or PC)
a computer (Par. 75, device linked wirelessly to receive controls from smartphone or PC) in communication with the sensory feedback device and configured to receive the signal from the transmitter; 
and software executing on the computer for receiving the signal from the transmitter and for sending a command to the sensory feedback device to change a setting thereof (Par. 75, PC or smartphone has control commands to change audio feedback)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission equipment between the sensor and feedback device of Hale with wireless transmission feature between the sensor and feedback device, as taught by Fasbender to provide Hale with the advantage of convenient data transmission through wireless communication to eliminate the use of unnecessary wires. 
Regarding claim 11, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Hale further discloses the sensory feedback device is an audio speaker (Col. 3 Lns. 25-45, feedback is optional sound effects, necessarily incorporates speaker).
Regarding claim 12, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Hale does not disclose the sensory feedback device is connectable with the game device via Bluetooth 
Fasbender discloses the sensory feedback device is connectable with the game device via Bluetooth (Par. 83, RFID transponder in identification carrier communicates with device via NFC or Bluetooth)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with Bluetooth communication between the game object and sensor, as taught by Fasbender to provide Hale with the advantage of simple wireless communication between a game object and the target device. 
Regarding claim 13, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Hale does not disclose the computer is a smartphone or tablet wirelessly connected to the game device to permit data communication therebetween; 
and wherein the computer is configured to run an application that provides a user interface for data communication with the game device.
Fasbender discloses the computer is a smartphone or tablet (Par. 75, smartphone used to control device) wirelessly connected to the game device to permit data communication therebetween; 
and wherein the computer is configured to run an application that provides a user interface for data communication with the game device (Par. 75 smartphone provides control commands to device, necessarily runs application to provide user with control commands)

Regarding claim 14, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Hale does not disclose the sensory feedback device is an audio speaker of the computer. 
Fasbender discloses the sensory feedback device is an audio speaker (Par. 76,audio replay on loudspeaker or smartphone) of the computer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone playback, as taught by Fasbender to provide Hale with the advantage of producing audio from a desired source. 
Regarding claim 17, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Hale does not disclose the computer is configured to send a command to the sensory feedback device to change a setting of the sensory feedback device.
Fasbender discloses the computer is configured to send a command to the sensory feedback device to change a setting of the sensory feedback device (Par. 75, smartphone or PC to send control commands to influence replay of audio information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Fasbender to provide Hale with the advantage of easy control of the sensory feedback device by a user’s phone or computer.  
claim 18, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Hale does not disclose the setting is a selection of a selection of a pre-recorded audio file from a database storing a plurality of a pre-recorded audio files 
Fasbender discloses the setting is a selection of a selection of a pre-recorded audio file from a database storing a plurality of a pre-recorded audio files (Par. 22, library of databases store audio files for playback).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the audio playback of Hale with a database of audio files, as taught by Fasbender to provide Hale with the advantage of a numerous number of audio options for playback. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (U.S. 5762569) and Fasbender (U.S. 20190030452) in view of Rutledge (U.S. 10940379)
Regarding claim 15, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Hale discloses the game device is a first game device (Fig. 3, first game device)
However, Hale does not disclose the game system further comprises at least one second game device; wherein the first game device is wirelessly connected with the at least one second game device for data communication therebetween. 
Rutledge discloses the game system further comprises at least one second game device (Fig. 2, multiple game devices 201, 202, 203); 
wherein the first game device is wirelessly connected with the at least one second game device for data communication therebetween (Fig. 2, wireless communication between devices 201, 202, 203)
. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (U.S. 5762569) and Fasbender (U.S. 20190030452) in view of Baum (U.S. 5988861). 
Regarding claim 16, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Howevever, Hale does not disclose the computer is a first computer and the game system further comprises at least one second computer; wherein the first computer is wirelessly connected with the at least one second computer for data communication therebetween.
Baum discloses the computer is a first computer (Fig. 1, first computer 146) and the game system further comprises at least one second computer (Fig. 1, second computer 146); 
wherein the first computer is wirelessly connected (Fig. 1, computers are connected 116 for data communication) with the at least one second computer for data communication therebetween. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game device of Hale with multiple game computers, as taught by Baum to provide Hale with the advantage of easy data communication between computers.  
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, it is argued that Fasbender was used to teach that wireless communication between a device and an external feedback device is known. When taken in combination with Hale which discloses at Col. 3 Lns. 45-55, the sensor which generates a signal is located apart from a feedback device, the sensor is electrically coupled to the feedback device. One of ordinary skill would readily 
	Regarding claim 10, in regard to the first argument directed towards Fasbender failing to disclose the wirelessly transmit the signal, the same argument as above as applied to claim 1 applies here and is not repeated for brevity’s sake.  
	Regarding claim 10, in regards to the second argument directed towards Fasbender and the computer limitation, it is argued that Fasbender discloses a computer (Par. 75) as claimed and as argued above in regards to claim 1, Fasbender was used to show that wireless communications is known and as Hale discloses the sensor in electrical communication with an external sensory feedback device, one of ordinary skill would readily recognize the electrical communication of Hale, when taken in combination with Fasbender would have been obvious to make wireless to eliminate the use of unnecessary wires as noted in the office action. Therefore, while Fasbender alone may not disclose the claimed feature, one of ordinary skill would readily recognize the combination as a whole would suggest a wireless connection between the sensor and feedback device wherein the computer receives the signal from the transmitter as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711